IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-50761
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus


IKWUEMESI UZOMA OKOLI,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. A-92-CR-11-2
                        --------------------

                          OCTOBER 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Ikwuemesi Uzoma Okoli appeals from the district court’s

denial of his “Motion to Waive Fine.”    Okoli’s motion was

“unauthorized” because the relief he sought was not available

under any federal rule or statute providing for post-conviction

relief.   See United States v. Early, 27 F.3d 140, 141-42 (5th

Cir. 1994).    Relief was not available to Okoli under Fed. R.

Crim. P. 35, 18 U.S.C. §§ 3742 and 3582(c)(2), or 28 U.S.C.

§ 2255.   See id.; United States v. Segler, 37 F.3d 1131, 1137

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50761
                                -2-

(5th Cir. 1994).   Although the district court denied Okoli’s

motion on the merits, it should have denied the motion for lack

of jurisdiction.   See Early, 27 F.3d at 142.   This court may

affirm on that alternative ground.   See id.

     AFFIRMED.